          Case 3:17-cv-04492-JD Document 112 Filed 01/02/20 Page 1 of 1




                        UNITED STATES DISTRICT COURT
                      NORTHERN DISTRICT OF CALIFORNIA
                                          Civil Minutes


 Date: January 2, 2020                                                Judge: Hon. James Donato

 Time: 6 Minutes

 Case No.        C-17-04492-JD
 Case Name       Rushing et al v. Viacom Inc. et al

 Attorney(s) for Plaintiff(s):    Michael W. Sobol/Doug I. Cuthbertson/David F. Slade
 Attorney(s) for Defendant(s):    Kathryn Cahoy/Jonathan H. Blavin/Patrick Carey/
                                  Cameron J. Clark/Sarah E. Diamond/
                                  Rommy L. Flores/Raghav Krishnapriyan/Abraham A. Tabaie/
                                  James G. Snell – Non-Party

 Deputy Clerk: Lisa Clark

                                         PROCEEDINGS

Telephonic Discovery Hearing (Not Reported) – Held

                                     NOTES AND ORDERS

The Court hears argument on the discovery dispute raised in Dkt. Nos. 103 & 106.

The Court orders production along the lines proposed by plaintiff in her discovery dispute letter.
Dkt. No. 106. Specifically, plaintiff will produce to defendants the forensic testing results
referenced in her amended complaint, including its underlying methodology, and she will also
provide written responses to relevant interrogatories disclosing the methodology and results of
the forensic testing.

Plaintiff’s production of this information will not be deemed a waiver of any applicable
protections under Federal Rule of Civil Procedure 26(b)(4)(D), and the production and
disclosures will not transform her consulting expert into a testifying expert under the Rules.
Defendants will retain their right to argue that plaintiff has waived any protections from
disclosure by relying on her consulting expert’s work product in her pleadings.

Defendants may not depose plaintiff’s consulting expert at this time, but they may request to do
so if plaintiff’s testifying expert cannot answer questions about any of the consulting expert’s
forensic testing plaintiff will rely on at trial.
